Exhibit 10.1

 

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

 

THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (“Agreement”) is made and
entered into as of the [·] day of [·], 2014, by and between Realty Income
Corporation, a Maryland corporation (the “Company”), and _____________________,
an individual (“Indemnitee”).

 

WHEREAS, highly competent persons have become increasingly reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against the inordinate risks of claims and actions against them
arising out of their service to, and activities on behalf of, such corporations;
and

 

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
determined that the increased difficulty in attracting and retaining highly
competent persons is detrimental to the best interests of the Company and its
stockholders and that the Company should act to assure such individuals that
there will be increased certainty of protection against the inordinate risks of
claims and actions against them arising out of their service to, and activities
on behalf of, the Company; and

 

WHEREAS, the Amended and Restated Bylaws of the Company, as amended and
supplemented (the “Bylaws”), require indemnification of the officers and
directors of the Company.  Indemnitee may also be entitled to indemnification
pursuant to applicable provisions of the Maryland General Corporation Law (the
“MGCL”).  The Bylaws and the MGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and directors, officers and
other persons with respect to indemnification; and

 

WHEREAS, at the request of the Company, Indemnitee currently serves as [a
director] [and] [an officer] of the Company and may, therefore, be subjected to
claims, suits or proceedings arising as a result of [his][her] service; and

 

WHEREAS, as an inducement to Indemnitee to serve or continue to serve as [a
director] [and] [an officer], the Company has agreed to indemnify and to advance
expenses and costs incurred by Indemnitee in connection with any such claims,
suits or proceedings, to the maximum extent permitted by law, including pursuant
to that certain Indemnification Agreement, dated as of [May 3, 2011], by and
between the Company and Indemnitee (the “Prior Agreement”); and

 

WHEREAS, the parties, by this Agreement, desire to amend and restate the Prior
Agreement and set forth their agreement regarding indemnification and advance of
expenses; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
any resolutions adopted pursuant thereto, and this Agreement shall not be deemed
a substitute therefor, nor shall this Agreement be deemed to limit, diminish or
abrogate any rights of Indemnitee thereunder.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.  Definitions.  For purposes of this Agreement:

 

(a)        The terms “Beneficial Owner” and “Beneficial Ownership” have the
meanings set forth in Rule 13d-3 promulgated under the Exchange Act, as in
effect on the date hereof.

 

(b)        A “Change in Control” will be deemed to occur upon the earliest to
occur after the Effective Date of any of the following events:

 

(i)         Acquisition of Stock by Third Party.  Any Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors,
unless the change in the relative Beneficial Ownership of the Company’s
securities by such Person (A) results solely from a reduction in the aggregate
number of outstanding securities entitled to vote generally in the election of
directors, or (B) was approved in advance by the Continuing Directors and would
not constitute a Change in Control under part (iii) of this definition.

 

(ii)        Change in Board of Directors.  Individuals who, as of the Effective
Date, constitute the Board of Directors, and any new director whose election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved by a vote of at least two thirds of the directors then still in
office who were directors on the Effective Date or whose nomination for election
was previously so approved (collectively, the “Continuing Directors”), cease for
any reason to constitute at least a majority of the members of the Board of
Directors;

 

(iii)       Corporate Transactions.  The effective date of a reorganization,
merger or consolidation of the Company (a “Business Combination”), in each case,
unless, immediately following such Business Combination (A) all or substantially
all of the persons who were the Beneficial Owners of securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the company resulting from such
Business Combination (including, without limitation, a company which as a result
of such Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), (B) no
person (excluding any company resulting from such Business Combination) is the
Beneficial Owner, directly or indirectly, of 30% or more of the combined voting
power of the then outstanding securities entitled to vote generally in the
election of directors of such company except to the extent that such ownership
existed prior to such Business Combination, and (C) at least a majority of the
board of directors of the company resulting from such Business Combination were
Continuing Directors at the time of the execution of the initial agreement, or
of the action of the Board of Directors, providing for such Business
Combination.

 

-2-

--------------------------------------------------------------------------------


 

(iv)       Liquidation.  The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement or series of agreements for
the sale or disposition by the Company of all or substantially all of the
Company’s assets (or, if such approval is not required, the decision by the
Board of Directors to proceed with such a liquidation, sale, or disposition in
one transaction or a series of related transactions).

 

(v)        Other Events.  Any other event of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement.

 

(c)        “Corporate Status” means the status of a person as a present or
former director, officer, employee or agent of the Company or as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company.  As a clarification and without limiting the circumstances in which
Indemnitee may be serving at the request of the Company, service by Indemnitee
shall be deemed to be at the request of the Company (i) if Indemnitee serves or
served as a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise (A) of which a majority of the voting power or equity
interest is owned, directly or indirectly, by the Company or (B) the management
of which is controlled, directly or indirectly, by the Company, or (ii) if, as a
result of or in connection with Indemnitee’s service to the Company or any of
its affiliated entities, Indemnitee is or was subject to duties by, or required
to perform services for, an employee benefit plan or its participants or
beneficiaries, including as a deemed fiduciary thereof.

 

(d)       “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification and/or
advance of Expenses is sought by Indemnitee.

 

(e)        “Effective Date” means the date set forth in the first paragraph of
this Agreement.

 

(f)        “Expenses” includes any and all direct or indirect costs, fees and
expenses of any type or nature whatsoever, including, without limitation, all
attorneys’ fees and costs, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, fees of private investigators and
professional advisors, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, facsimile transmission charges,
secretarial services, federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties and all other disbursements,
obligations or expenses incurred in connection with prosecuting, defending,

 

-3-

--------------------------------------------------------------------------------


 

preparing to prosecute or defend, investigating, being or preparing to be a
witness in, settlement of, or otherwise participating in, a Proceeding. 
“Expenses” also include Expenses incurred in connection with any appeal
resulting from any Proceeding, including, without limitation, the principal,
premium for, security for and other costs relating to any cost bond, supersedeas
bond or other appeal bond or its equivalent.  “Expenses” shall not, however,
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.

 

(g)        “Independent Counsel” means a law firm, or a member of a law firm,
with significant experience in matters of corporation law and which is not, and
in the past five years has not been, retained to represent (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement or of other indemnitees
under similar indemnification agreements), or (ii) any other party to or
participant or witness in the Proceeding giving rise to a claim for
indemnification or advance of Expenses hereunder.  Notwithstanding the
foregoing, “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

(h)        A “Potential Change in Control” shall be deemed to have occurred if
(i) the Company enters into an agreement or arrangement, the consummation of
which would result in the occurrence of a Change in Control, (ii) any person or
the Company publicly announces an intention to take or consider taking actions
which, if consummated, would constitute a Change in Control or (iii) the Board
of Directors adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

(i)         “Proceeding” includes any actual, threatened, pending or completed
action, suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, whether brought by or in the right of the
Company or otherwise and whether of a civil (including intentional or
unintentional tort claims), criminal, administrative or investigative (formal or
informal) nature, including any appeal therefrom, except one pending or
completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Company and Indemnitee or if it would have been covered by the
Prior Agreement.  If Indemnitee reasonably believes that a given situation may
lead to or culminate in the institution of a Proceeding, such situation shall
also be considered a Proceeding.

 

Section 2.  Services by Indemnitee.  Indemnitee will [serve] [continue to serve]
as [a director] [and] [an officer] of the Company for so long as Indemnitee is
duly elected or appointed or until Indemnitee tenders Indemnitee’s resignation
or is no longer serving in such capacity.  However, this Agreement shall not
impose any independent obligation on Indemnitee or the Company to continue
Indemnitee’s service to the Company.  This Agreement shall not be deemed an
employment contract between the Company (or any other entity) and Indemnitee.

 

Section 3.  General.  The Company shall indemnify, and advance Expenses
to, Indemnitee (a) as provided in this Agreement and (b) otherwise to the
maximum extent permitted by Maryland law in effect on the Effective Date and as
amended from time to time; provided, however, that no change in Maryland law
shall have the effect of reducing the benefits available to Indemnitee hereunder
based on Maryland law as in effect on the Effective Date.  The rights of
Indemnitee provided in this Section 3 shall include, without limitation, the
rights set forth in the other Sections of this Agreement, including any
additional indemnification permitted by Section 2-418(g) of the MGCL.

 

-4-

--------------------------------------------------------------------------------


 

Section 4.  Standard for Indemnification.  If, by reason of Indemnitee’s
Corporate Status, Indemnitee was, is, or is threatened to be, made a party to or
a participant (as a witness or otherwise) in any Proceeding, the Company shall
indemnify Indemnitee against all losses, liabilities, judgments, penalties,
fines, taxes and interest and amounts paid in settlement (collectively,
“Liabilities”) and all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with any such Proceeding (including,
without limitation, all interest, assessments and other charges paid or payable
in connection with or in respect of such Liabilities and Expenses) unless it is
established by clear and convincing evidence that (a) the act or omission of
Indemnitee was material to the matter giving rise to the Proceeding and (i) was
committed in bad faith or (ii) was the result of active and deliberate
dishonesty, (b) Indemnitee actually received an improper personal benefit in
money, property or services or (c) in the case of any criminal
Proceeding, Indemnitee had reasonable cause to believe that [his][her] conduct
was unlawful.

 

Section 5.  Certain Limits on Indemnification.  Notwithstanding any other
provision of this Agreement (other than Section 6 of this Agreement), Indemnitee
shall not be entitled to:

 

(a)        indemnification hereunder if the Proceeding was one by or in the
right of the Company and Indemnitee is adjudged, in a final adjudication of the
Proceeding not subject to further appeal, to be liable to the Company, unless
and only to the extent that any court in which such Proceeding was brought or
the Circuit Court for Baltimore City (Maryland) shall determine upon application
that, despite the adjudication of liability but in view of all circumstances of
the case, Indemnitee is entitled to indemnification;

 

(b)        indemnification hereunder if Indemnitee is adjudged, in a final
adjudication of the Proceeding not subject to further appeal, to be liable on
the basis that personal benefit was improperly received in any Proceeding
charging improper personal benefit to Indemnitee, whether or not involving
action in Indemnitee’s Corporate Status;

 

(c)        indemnification or advance of Expenses hereunder if the Proceeding
was brought by Indemnitee (provided that any counterclaim or cross-claim brought
by Indemnitee with respect to a Proceeding shall not be considered to be a
Proceeding “brought by Indemnitee” for purposes of this Section 5(c)), unless
(i) the Proceeding was brought to enforce indemnification or advance of Expenses
under this Agreement, and then only to the extent in accordance with and as
authorized by Section 12 of this Agreement, or (ii) the Company’s charter or
Bylaws, a resolution of the stockholders entitled to vote generally in the
election of directors or of the Board of Directors, or an agreement approved by
the Board of Directors to which the Company is a party, expressly provide
otherwise;

 

-5-

--------------------------------------------------------------------------------


 

(d)       indemnification or advance of Expenses hereunder with respect to any
claim made against Indemnitee for which payment has actually been received by or
on behalf of Indemnitee under any insurance policy or other indemnity provision,
except with respect to any excess beyond the amount actually paid under any
insurance policy or other indemnity provision; provided, however, that,
notwithstanding this Section 5(d), the Company shall be obligated to indemnify
and advance Expenses under this Agreement without regard to whether Indemnitee
holds, may pursue or has pursued any indemnification, advancement, contribution
or insurance coverage rights against any person or entity other than the
Company;

 

(e)        indemnification or advance of Expenses hereunder with respect to any
claim made against Indemnitee for any reimbursement of the Company by Indemnitee
of any bonus or other incentive-based or equity-based compensation or of any
profits realized by Indemnitee from the sale of securities of the Company, as
required, in each case, under the Exchange Act (including any such reimbursement
that arises from an accounting restatement of the Company pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002, as amended (the “Sarbanes-Oxley
Act”), or the payment to the Company of profits arising from the purchase and
sale of securities in violation of Section 306 of the Sarbanes-Oxley Act); or

 

(f)        indemnification hereunder with respect to any claim made against
Indemnitee for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law.

 

Section 6.  Court-Ordered Indemnification.  Notwithstanding any other provision
of this Agreement, a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
of Indemnitee by the Company in the following circumstances:

 

(a)        if such court determines that Indemnitee is entitled to reimbursement
under Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in
which case Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or

 

(b)        if such court determines that Indemnitee is fairly and reasonably
entitled to indemnification in view of all the relevant circumstances, whether
or not Indemnitee (i) has met the standards of conduct set forth in
Section 2-418(b) of the MGCL or (ii) has been adjudged liable for receipt of an
improper personal benefit under Section 2-418(c) of the MGCL, the court may
order such indemnification as the court shall deem proper; provided, however,
that indemnification with respect to any Proceeding by or in the right of the
Company or in which liability shall have been adjudged in the circumstances
described in Section 2-418(c) of the MGCL shall be limited to Expenses.

 

Section 7.  Indemnification for Expenses and Liabilities of an Indemnitee Who is
Wholly or Partially Successful.  Notwithstanding any other provision of this
Agreement, and without limiting any such provision, to the extent that
Indemnitee was or is, by reason of [his][her] Corporate Status, made a party to
or a participant (as a witness or otherwise) in, any Proceeding and is
successful, on the merits or otherwise, in the defense of such
Proceeding, Indemnitee shall be indemnified for all Expenses and Liabilities
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but

 

-6-

--------------------------------------------------------------------------------


 

less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee under this Section 7 for all Expenses and Liabilities
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter, allocated on
a reasonable and proportionate basis.  For purposes of this Section 7 and,
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, on substantive or procedural
grounds, shall be deemed to be a successful result as to such claim, issue or
matter.

 

Section 8.  Advance of Expenses for Indemnitee.  If, by reason of Indemnitee’s
Corporate Status, Indemnitee is, is threatened to be, or may be, made a party to
or a participant (as a witness or otherwise) in any Proceeding, the Company
shall, without requiring a preliminary determination of Indemnitee’s ultimate
entitlement to indemnification hereunder, advance all reasonable Expenses
incurred by or on behalf of Indemnitee in connection with such Proceeding within
ten days after the receipt by the Company of a statement or statements
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding, and may be in the form of, in the
reasonable discretion of Indemnitee (but without duplication) (a) payment of
such Expenses directly to third parties on behalf of Indemnitee, (b) advancement
to Indemnitee of funds in an amount sufficient to pay such Expenses or
(c) reimbursement to Indemnitee for Indemnitee’s payment of such Expenses.  Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by a written
affirmation by Indemnitee of Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Company as authorized by law and by
this Agreement has been met.  Indemnitee hereby undertakes, and the execution
and delivery by Indemnitee of this Agreement shall constitute the requisite
undertaking by Indemnitee, to reimburse the portion of any Expenses advanced to
Indemnitee relating to claims, issues or matters in the Proceeding as to which
it shall ultimately be established by clear and convincing evidence that the
standard of conduct has not been met by Indemnitee and which have not been
successfully resolved as described in Section 7 of this Agreement and Indemnitee
shall not be required to execute or deliver any other undertaking as a condition
to receiving advance of Expenses pursuant to this Section 8.  To the extent that
Expenses advanced to Indemnitee do not relate to a specific claim, issue or
matter in the Proceeding, such Expenses shall be allocated on a reasonable and
proportionate basis.  The undertaking referred to in this Section 8 shall be an
unlimited general obligation by or on behalf of Indemnitee and is hereby
accepted without reference to Indemnitee’s financial ability, at any time, to
repay such advanced Expenses and without any requirement to post security
therefor.  Expenses advanced pursuant to this Section 8 are intended to and
shall be an obligation of the Company to Indemnitee, shall in no event be deemed
to be a personal loan to Indemnitee and shall be interest free.  Indemnitee’s
right to advancement of Expenses pursuant to this Section 8 shall in all events
continue until final disposition of any Proceeding, including any appeal
therefrom.

 

Section 9.  Indemnification and Advance of Expenses as a Witness or Other
Participant.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is or may be, by reason of Indemnitee’s Corporate Status,
made a witness (or is forced or asked to respond to discovery requests) or
otherwise asked to participate in any Proceeding, whether instituted by the
Company or any other party, and to which Indemnitee is not a party, Indemnitee
shall be advanced all reasonable Expenses and indemnified against all

 

-7-

--------------------------------------------------------------------------------


 

Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith within ten days after the receipt by the Company
of a statement or statements requesting any such advance or indemnification from
time to time, whether prior to or after final disposition of such Proceeding. 
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee.

 

Section 10.  Procedure for Determination of Entitlement to Indemnification. 
(a)  To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification (the “Supporting Documentation”).  Indemnitee may submit one or
more such requests from time to time and at such time(s) as Indemnitee deems
appropriate in Indemnitee’s sole discretion.  The officer of the Company
receiving any such request from Indemnitee shall, promptly upon receipt of such
a request for indemnification, advise the Board of Directors in writing that
Indemnitee has requested indemnification.

 

(b)        Upon written request by Indemnitee for indemnification pursuant to
Section 10(a) of this Agreement, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case (i) if requested by Indemnitee, by Independent Counsel, or (ii) if
no request is made by Indemnitee for a determination by Independent Counsel,
(A) if a Change in Control shall have occurred, by Independent Counsel, in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee, which Independent Counsel shall be selected by Indemnitee and
approved by the Board of Directors in accordance with Section 2-418(e)(2)(ii) of
the MGCL, which approval shall not be unreasonably withheld, or (B) if a Change
in Control shall not have occurred, (1) by the Board of Directors by a majority
vote of a quorum consisting of Disinterested Directors or, if such a quorum
cannot be obtained, then by a majority vote of a duly authorized committee of
the Board of Directors consisting solely of one or more Disinterested Directors,
(2) if Independent Counsel has been selected by the Board of Directors in
accordance with Section 2-418(e)(2)(ii) of the MGCL and approved by Indemnitee,
which approval shall not be unreasonably withheld, by Independent Counsel, in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee or (3) if so directed by a majority of the members of the Board of
Directors, by the stockholders of the Company.  If it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten days after such determination.  Indemnitee shall cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination in the
discretion of the Board of Directors or Independent Counsel if retained pursuant
to clause (ii)(B) of this Section 10(b).  Any Expenses incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company shall indemnify and
hold Indemnitee harmless therefrom.

 

-8-

--------------------------------------------------------------------------------


 

(c)        The Company shall pay the reasonable fees and expenses of Independent
Counsel, if one is appointed, and shall fully indemnify and hold harmless such
Independent Counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or such Independent
Counsel’s engagement pursuant hereto.

 

(d)       If the Company disputes a portion of the amounts for which
indemnification is requested, the undisputed portion shall be paid and only the
disputed portion withheld pending resolution of any such dispute.

 

Section 11.  Presumptions and Effect of Certain Proceedings.  (a)  In making any
determination with respect to entitlement to indemnification hereunder, the
person or persons or entity making such determination shall, to the fullest
extent not prohibited by applicable law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 10(a) of this Agreement, and the
Company shall, to the fullest extent not prohibited by applicable law, have the
burden of proof to overcome that presumption in connection with the making by
any person or persons or entity of any determination contrary to that
presumption.  Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any judicial proceeding or arbitration pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to such judicial
proceeding or arbitration or create a presumption that Indemnitee has not met
the applicable standard of conduct.

 

(b)        If the person or persons or entity empowered or selected under
Section 10 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within sixty (60) days after
receipt by the Company of the request therefor and the Supporting Documentation,
the requisite determination of entitlement to indemnification shall, to the
fullest extent not prohibited by law, be deemed to have been made and Indemnitee
shall be entitled to such indemnification, (i) absent a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) unless such indemnification is prohibited
by law.

 

(c)        The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, upon a plea of nolo
contendere or its equivalent, or entry of an order of probation prior to
judgment, shall not (except as otherwise expressly provided in this Agreement)
of itself adversely affect the right of Indemnitee to indemnification or create
a presumption that Indemnitee did not meet the requisite standard of conduct
required under applicable law for indemnification.

 

(d)       The knowledge and/or actions, or failure to act, of any other
director, officer, employee or agent of the Company or any other director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise shall not be imputed to Indemnitee for purposes of determining any
other right to indemnification under this Agreement.

 

-9-

--------------------------------------------------------------------------------


 

(e)        For purposes of any determination of whether any act or omission of
Indemnitee met the requisite standard of conduct described herein for
indemnification, each act of Indemnitee shall be deemed to have met such
standard if Indemnitee’s action is based on the records or books of accounts of
the Company or any domestic or foreign corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise, as the case may be, including financial statements, or on
information supplied to Indemnitee by the officers of the Company or persons
performing similar functions for such domestic or foreign corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise, as the case may be, in the course of their duties, or
on the advice of legal counsel for the Company or such domestic or foreign
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise, as the case may be, or on information
or records given or reports made to the Company or such foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise, as the case may be, by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company or such foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise, as the case may be.  The provisions of this
Section 11(e) shall not be deemed to be exclusive or to limit in any way the
other circumstances which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement or under applicable law.

 

Section 12.  Remedies of Indemnitee.  (a)  If (i) a determination is made
pursuant to Section 10(b) of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advance of Expenses is not timely
made pursuant to Section 8 or Section 9 of this Agreement, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 10(b) of this Agreement within 60 days after receipt by the Company of
the request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 7 or Section 9 of this Agreement within ten days after
receipt by the Company of a written request therefor, (v) a contribution payment
is not made in a timely manner pursuant to Section 26 of this Agreement,
(vi) payment of indemnification pursuant to any other Section of this Agreement
or the charter or Bylaws of the Company is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification, or
(vii) the Company or any other person takes or threatens to take any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other action or Proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, in any
case, Indemnitee shall be entitled to an adjudication in an appropriate court
located in the State of Maryland, or in any other court of competent
jurisdiction, of Indemnitee’s entitlement to such indemnification or advance of
Expenses.  Alternatively, Indemnitee, at Indemnitee’s option, may seek an award
in arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association.  Indemnitee shall
commence a proceeding seeking an adjudication or an award in arbitration within
180 days following the date on which Indemnitee first has the right to commence
such proceeding pursuant to this Section 12(a); provided, however, that the
foregoing clause shall not apply to a proceeding brought by Indemnitee to
enforce [his][her] rights under Section 7 of this Agreement.  Except as set
forth herein, the provisions of Maryland law (without regard to its conflicts of
laws rules) shall apply to any such arbitration.  The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.

 

-10-

--------------------------------------------------------------------------------


 

(b)        Upon the occurrence or non-occurrence of any of the events set forth
in Section 12(a) of this Agreement, any judicial proceeding or arbitration
commenced pursuant to this Section 12 shall be conducted in all respects as a de
novo trial, or arbitration, on the merits and Indemnitee shall not be prejudiced
by reason of such occurrence or non-occurrence.  In any judicial proceeding or
arbitration commenced pursuant to this Section 12, Indemnitee shall be presumed
to be entitled to indemnification or advance of Expenses, as the case may be,
under this Agreement and the Company shall have the burden of proving that
Indemnitee is not entitled to indemnification or advance of Expenses, as the
case may be, and the Company shall not refer to or introduce into evidence any
determination pursuant to Section 10(b) of this Agreement adverse to Indemnitee
for any purpose.  If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Section 12, Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Section 8 of this Agreement until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification or advance or Expenses (as to which all rights of appeal have
been exhausted or lapsed).  The Company shall, to the fullest extent not
prohibited by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 12 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all of the provisions of this Agreement.

 

(c)        If a determination shall have been made pursuant to Section 10(b) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, unless (i) Indemnitee misrepresented a
material fact, or failed to state a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification or Supporting Documentation, or (ii) such indemnification is
prohibited by applicable law.

 

(d)       In the event that Indemnitee is successful in seeking, pursuant to
this Section 12, a judicial adjudication of or an award in arbitration to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be indemnified by the Company for, any and all Expenses and Liabilities actually
and reasonably incurred by [him][her] in such judicial adjudication or
arbitration.  If it shall be determined in such judicial adjudication or
arbitration that Indemnitee is entitled to receive part but not all of the
indemnification or advance of Expenses sought, the Expenses incurred by
Indemnitee in connection with such judicial adjudication or arbitration shall be
appropriately prorated.

 

(e)        Interest shall be paid by the Company to Indemnitee at the maximum
rate allowed to be charged for judgments under the Courts and Judicial
Proceedings Article of the Annotated Code of Maryland for amounts which the
Company pays or is obligated to pay for the period (i) commencing with either
the tenth day after the date on which the Company was requested to advance
Expenses in accordance with Section 8 or Section 9 of this Agreement or the 60th
day after the date on which the Company was requested to make the determination
of entitlement to indemnification under Section 10(b) of this Agreement, as
applicable, and (ii) ending on the date such payment is made to Indemnitee by
the Company.

 

-11-

--------------------------------------------------------------------------------


 

Section 13.  Defense of the Underlying Proceeding.  (a)  Indemnitee shall notify
the Company promptly in writing upon being served with or receiving any summons,
citation, subpoena, complaint, indictment, notice, request or other document
relating to any Proceeding which may result in the right to indemnification or
the advance of Expenses hereunder and shall include with such notice a
description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding.  The failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.

 

(b)        Subject to the provisions of the last sentence of this
Section 13(b) and of Section 13(c) of this Agreement, the Company shall have the
right to defend Indemnitee in any Proceeding which may give rise to
indemnification hereunder; provided, however, that the Company shall notify
Indemnitee of any such decision to defend within 15 calendar days following
receipt of notice of any such Proceeding under Section 13(a) of this Agreement. 
The Company shall not, without the prior written consent of Indemnitee, which
shall not be unreasonably withheld or delayed, consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise of a
claim against Indemnitee which (i) includes an admission of fault of Indemnitee,
(ii) does not include, as an unconditional term thereof, the full release of
Indemnitee from all liability in respect of such Proceeding, which release shall
be in form and substance reasonably satisfactory to Indemnitee or (iii) would
impose any Expense, Liability or limitation on Indemnitee.  This
Section 13(b) shall not apply to a Proceeding brought by Indemnitee under
Section 12 of this Agreement.

 

(c)        Notwithstanding the provisions of Section 13(b) of this Agreement,
if, in a Proceeding to which Indemnitee is a party by reason of Indemnitee’s
Corporate Status, (i) Indemnitee reasonably concludes, based upon an opinion of
counsel approved by the Company, which approval shall not be unreasonably
withheld, that Indemnitee may have separate defenses or counterclaims to assert
with respect to any issue which may not be consistent with other defendants in
such Proceeding, (ii) Indemnitee reasonably concludes, based upon an opinion of
counsel approved by the Company, which approval shall not be unreasonably
withheld, that an actual or apparent conflict of interest or potential conflict
of interest exists between Indemnitee and the Company, or (iii) if the Company
fails to assume the defense of such Proceeding in a timely manner, Indemnitee
shall be entitled to be represented by separate legal counsel of Indemnitee’s
choice, subject to the prior approval of the Company, which approval shall not
be unreasonably withheld, at the expense of the Company.  In addition, if the
Company fails to comply with any of its obligations under this Agreement or in
the event that the Company or any other person takes any action to declare this
Agreement void or unenforceable, or institutes any Proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee’s
choice, subject to the prior approval of the Company, which approval shall not
be unreasonably withheld, at the expense of the Company (subject to
Section 12(d) of this Agreement), to represent Indemnitee in connection with any
such matter.

 

-12-

--------------------------------------------------------------------------------


 

Section 14.  Non-Exclusivity; Survival of Rights; Subrogation.  (a)  The rights
of indemnification and advance of Expenses as provided by this Agreement
(i) shall not be deemed exclusive of any other rights to which Indemnitee may at
any time be entitled under applicable law, the charter or Bylaws of the Company,
any agreement or a resolution of the stockholders entitled to vote generally in
the election of directors or of the Board of Directors, or otherwise, and
(ii) shall be enforced and this Agreement shall be interpreted independently of
and without reference to or limitation or constraint (whether procedural,
substantive or otherwise) by any other such rights to which Indemnitee may at
any time be entitled.  Indemnitee’s rights under this Agreement are present
contractual rights that fully vest upon Indemnitee’s first service as a director
or an officer of the Company. Unless consented to in writing by Indemnitee, no
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in [his][her] Corporate Status
prior to such amendment, alteration or repeal, regardless of whether a claim
with respect to such action or inaction is raised prior or subsequent to such
amendment, alteration or repeal.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right or
remedy shall be cumulative and in addition to every other right or remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  To the
extent that a change in the MGCL (or other applicable law), whether by statute
or judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the charter or Bylaws of the Company or
this Agreement, it is the intent of the parties hereto that Indemnitee enjoy by
this Agreement the greater benefits so afforded by such change.  The assertion
of any right or remedy hereunder, or otherwise, shall not prohibit the
concurrent assertion or employment of any other right or remedy.

 

(b)        The MGCL and the charter and Bylaws of the Company permit the Company
to purchase and maintain insurance or furnish similar protection or make other
arrangements including, but not limited to, providing a trust fund, letter of
credit, or surety bond (“Indemnification Arrangements”) on behalf of Indemnitee
against any liability asserted against [him][her] or incurred by or on behalf of
[him][her] or in such capacity as a director, officer, employee or agent of the
Company, or arising out of [his][her] status as such, whether or not the Company
would have the power to indemnify [him][her] against such liability under the
provisions of this Agreement or under the MGCL, as it may then be in effect. The
purchase, establishment, and maintenance of any such Indemnification Arrangement
shall not in any way limit or affect the rights and obligations of the Company
or of Indemnitee under this Agreement, except as expressly provided herein, and
the execution and delivery of this Agreement by the Company and Indemnitee shall
not in any way limit or affect the rights and obligations of the Company or the
other party or parties thereto under any such Indemnification Arrangement.

 

(c)        In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

-13-

--------------------------------------------------------------------------------


 

Section 15.  Insurance.  The Company will use its reasonable best efforts to
acquire directors and officers liability insurance, on terms and conditions
deemed appropriate by the Board of Directors, with the advice of counsel,
covering Indemnitee or any claim made against Indemnitee by reason of [his][her]
Corporate Status and covering the Company for any indemnification or advance of
Expenses made by the Company to Indemnitee for any claims made against
Indemnitee by reason of [his][her] Corporate Status.  Without in any way
limiting any other obligation under this Agreement, the Company shall indemnify
Indemnitee for any payment by Indemnitee arising out of the amount of any
deductible or retention and the amount of any excess of the aggregate of all
Liabilities and Expenses incurred by Indemnitee in connection with a Proceeding
over the coverage of any insurance referred to in the previous sentence.  The
purchase, establishment and maintenance of any such insurance shall not in any
way limit or affect the rights or obligations of the Company or Indemnitee under
this Agreement, except as expressly provided herein, and the execution and
delivery of this Agreement by the Company and Indemnitee shall not in any way
limit or affect the rights or obligations of the Company under any such
insurance policies.  If, at the time the Company receives notice from any source
of a Proceeding to which Indemnitee is a party or a participant (as a witness or
otherwise) the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all reasonably necessary or desirable action to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such action, suit, Proceeding or other claim in accordance with the
terms of such policy.  In the event of a Change in Control, the Company shall
maintain in force any and all insurance policies then maintained by the Company
in providing insurance (including directors’ and officers’ liability, fiduciary,
employment practices or otherwise) in respect of Indemnitee, for a period of six
years thereafter (a “Tail Policy”).  Such coverage shall be non-cancellable and
shall be placed by the incumbent insurance broker with the incumbent insurance
carriers using the policies that were in place at the time of the Change in
Control (unless the incumbent carriers will not offer such policies, in which
case the Tail Policy shall be substantially comparable in scope and amount as
the expiring policies, and the insurance carriers for the Tail Policy shall have
an AM Best rating that is the same or better than the AM Best ratings of the
expiring policies).

 

Section 16.  Coordination of Payments.  The Company’s obligation to indemnify
and advance Expenses hereunder to Indemnitee who is or was serving at the
request of the Company as a director, trustee, officer, partner, manager,
managing member, fiduciary, employee or agent of any foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such foreign or domestic corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise. 
Notwithstanding any other provision of this Agreement to the contrary,
(i) Indemnitee shall have no obligation to reduce, offset, allocate, pursue or
apportion any indemnification, advancement, contribution or insurance coverage
among multiple parties possessing such duties to Indemnitee prior to the
Company’s satisfaction and performance of all its obligations under this
Agreement and (ii) the Company shall perform fully its obligations under this
Agreement without regard to whether Indemnitee holds, may pursue or has pursued
any indemnification, advancement, contribution or insurance coverage rights
against any person or entity other than the Company.

 

-14-

--------------------------------------------------------------------------------


 

Section 17.  Reports to Stockholders.  To the extent required by the MGCL, the
Company shall report in writing to its stockholders the payment of any amounts
for indemnification of, or advance of Expenses to, Indemnitee under this
Agreement arising out of a Proceeding by or in the right of the Company with the
notice of the meeting of stockholders of the Company next following the date of
the payment of any such indemnification or advance of Expenses or prior to such
meeting.

 

Section 18.  Duration of Agreement; Binding Effect.  (a)  This Agreement, and
all obligations of the Company contained herein, shall continue until and
terminate on the later of (i) the date that Indemnitee shall have ceased to
serve as a director, officer, employee or agent of the Company or as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that Indemnitee is or was serving in such capacity at the request of
the Company and (ii) the date that Indemnitee may no longer be subject to any
actual or possible Proceeding (including any rights of appeal thereto and any
Proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement) by
reason of Indemnitee’s Corporate Status, whether or note Indemnitee is acting in
such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement.

 

(b)        The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any other foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise that such person is or was serving in such capacity at
the request of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s spouse, assigns, heirs, devisees, executors and administrators and
other legal representatives.

 

(c)        The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
(i) assume and agree to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place and (ii) agree to indemnify Indemnitee to the maximum extent
provided by the laws of the jurisdiction of organization of such successor, to
the extent that such laws would provide indemnification rights that are, in any
respect, greater, or more beneficial to Indemnitee, than the rights to
indemnification provided pursuant to this Agreement.

 

(d)       The Company and Indemnitee agree that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled.  Indemnitee shall further be entitled to such specific
performance and injunctive relief, including

 

-15-

--------------------------------------------------------------------------------


 

temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bonds or other undertakings in connection
therewith.  The Company acknowledges that, in the absence of a waiver, a bond or
undertaking may be required of Indemnitee by a court, and the Company hereby
waives any such requirement of such a bond or undertaking.

 

(e)        Without limiting any of the rights of Indemnitee under the Charter or
the Bylaws of the Company, and except as provided in Section 14(a) of this
Agreement, this Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.

 

Section 19.  Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law, (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto, and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 20.  Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement. 
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.

 

Section 21.  Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Section 22.  Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

Section 23.  Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, on the day of such delivery, or
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:

 

-16-

--------------------------------------------------------------------------------


 

(a)        If to Indemnitee, to the address set forth on the signature
page hereto.

 

(b)        If to the Company, to:

 

Realty Income Corporation
600 La Terraza Blvd.
Escondido, CA  92025
Attn:  Executive Vice President, General Counsel

 

or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be, in accordance
with this Section 24.

 

Section 24.  Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Maryland, without
regard to its conflicts of laws rules.

 

Section 25.  Contribution.  If the indemnification provided in this Agreement is
unavailable, in whole or in part, and may not be paid to Indemnitee for any
reason, other than for failure to satisfy the standard of conduct set forth in
Section 4 of this Agreement or due to the provisions of Section 5 of this
Agreement, then, with respect to any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), to the
fullest extent permissible under applicable law, the Company, in lieu of
indemnifying Indemnitee, shall pay, in the first instance, the entire amount
incurred by Indemnitee, whether for Expenses or Liabilities, in connection with
any Proceeding without requiring Indemnitee to contribute to such payment, and
the Company hereby waives and relinquishes any right of contribution it may have
at any time against Indemnitee.

 

Section 26.  Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that, if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 

Section 27.  Additional Acts.  If, for the validation of any of the provisions
in this Agreement, any act, resolution, approval or other procedure is required,
the Company undertakes to cause such act, resolution, approval or other
procedure to be affected or adopted in a manner that will enable the Company to
fulfill its obligations under this Agreement.

 

-17-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

COMPANY:

 

 

 

REALTY INCOME CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

Michael R. Pfeiffer

 

 

Title:

Executive Vice President,

 

 

 

General Counsel and Secretary

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

A-1

--------------------------------------------------------------------------------